SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
Petitioner Jaythan Kendrick appeals from the memorandum, judgment, and order of the District Court, entered December 3, 2003, denying his petition for a writ of habeas corpus. See Kendrick v. Greiner, 296 F.Supp.2d 348 (E.D.N.Y.2003).
On February 15, 1996, petitioner was convicted in New York State Supreme Court principally of second-degree murder for the stabbing death of an elderly woman in Queens, New York. Petitioner urges on appeal that the District Court erroneously rejected two asserted grounds for habeas relief. First, petitioner argues that he was denied his Sixth Amendment rights by an unduly suggestive pretrial lineup that tainted pretrial and in-court identifications of petitioner. Second, petitioner asserts that he was denied a fair trial when the trial court permitted cross-examination of petitioner regarding pending criminal charges.
We have considered all of petitioner’s arguments and find them without merit. Substantially for the reasons stated in the memorandum, judgment, and order of the District Court, we AFFIRM.